United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
BAY PINES VETERANS MEDICAL CENTER,
Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-893
Issued: February 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 10, 2014 appellant filed a timely appeal from a January 13, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over merits of this case.
ISSUES
The issues are: (1) whether appellant received a $4,376.36 overpayment of compensation
for the period July 28, 2011 through October 13, 2013, for which he was not at fault; (2) whether
1

Included with appellant’s appeal was a timely request for oral argument. By order dated November 10, 2014,
the Board denied appellant’s request on the grounds that his arguments could be adequately addressed in a decision
based on review of the case record. Order Denying Request for Oral Argument, Docket No. 14-893 (issued
November 10, 2014).
2

5 U.S.C. § 8101 et seq.

the overpayment is subject to waiver of recovery; and (3) whether OWCP properly withheld
$95.00 from appellant’s continuing compensation payments beginning December 15, 2013.
On appeal, appellant contends that his spouse was put on his health insurance plan on
November 26, 2012, not July 28, 2011. Thus, he argues the period of overpayment is erroneous.
FACTUAL HISTORY
On December 10, 2010 appellant, then a 57-year-old health aid, filed an occupational
disease claim alleging that he sustained injuries as a result of doing his regular duties, which
included picking up garbage, moving and flipping mattresses, and wiping down beds with
chemicals, which he inhaled. OWCP accepted the claim for Teitze’s Disease (costochondritis)
and bilateral rotator cuff syndrome and paid appropriate benefits. Appellant stopped work on
July 28, 2011 and was eventually placed on the periodic compensation rolls. Effective
October 14, 2013, he was employed as a laundry worker for the employing establishment.3
On October 26, 2012 appellant elected to change from code number 111 (single
coverage) to code 112 (family coverage) because his spouse was to lose her nonfederal plan
effective November 4, 2012.
On June 17, 2013 the Federal Employees Health Benefits (FEHB) program issued a
Notice of Change in Health Benefits Enrollment code number 111 from the employing
establishment to OWCP effective July 28, 2011. In a June 17, 2013 letter, OWCP notified the
employing establishment to transfer the enrollment code 111 effective July 28, 2011 as that was
the first date of continuous total disability. A copy of the letter was sent to appellant and his
attorney of record.
On October 25, 2013 OWCP made the preliminary determination that appellant was
overpaid benefits in the amount of $4,376.36 because it had deducted health premium code 111
and due to a change in his spouse’s coverage, he should have had premiums deducted for code
112 during the period July 28, 2011 through October 13, 2013. A calculation of the original
payment for health benefits premium code 111 for the period July 28, 2011 through October 13,
2013 and the corrected entitlement for health benefits premium code 112 for the same period was
provided. OWCP further determined that appellant was not at fault in the creation of the
overpayment. It instructed him of his right to disagree with the amount of the overpayment or to
request waiver of the overpayment and instructed him of the procedures for doing so. OWCP
noted that appellant had 30 days to submit the requested information and notified him that under
20 C.F.R. § 10.438 failure to submit the requested information within 30 days would result in the
denial of waiver. No response to the preliminary decision or additional financial documents
were received.

3

By decision dated January 6, 2014, OWCP determined that the position of laundry worker fairly and reasonably
represented appellant’s wage-earning capacity. By decision dated January 23, 2014, it found that he was overpaid
$275.26 for the period October 14 through 19, 2013 for which he was without fault. As appellant has not appealed
these decisions or set forth arguments pertaining to the issues in these decisions, the Board will not address these
issues on appeal.

2

By decision dated January 13, 2014, OWCP finalized the determination that appellant
received an overpayment of compensation in the amount of $4,376.36 for the period July 28,
2011 through October 13, 2013; that he was not at fault in the creation of the overpayment; that
waiver was denied; and that the debt could be collected by deducting $95.00 from his continuing
compensation payments.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of his or her
duty.4 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.5
An employee entitled to disability compensation may continue his or her health benefits
under the FEHB program. The regulation of the Office of Personnel Management (OPM), which
administers the FEHB program, provides guidelines for registration, enrollment, and
continuation of enrollment for federal employees.
In this connection, 5 C.F.R.
§ 890.502(a)(1) provides that an employee or annuitant is responsible for payment of the
employee or annuitant share of the cost of enrollment for every pay period during which the
enrollment continues. An employee or annuitant incurs indebtedness due the United States in the
amount of the proper employee or annuitant withholding required for each pay period that health
benefit withholdings or direct premium payments are not made but during which the enrollment
continues.6
In addition 5 C.F.R. § 890.502(c) provides that an agency that withholds less than or
none of the proper health benefits contributions from an individual’s pay, annuity, or
compensation must submit an amount equal to the sum of the uncollected deductions and any
applicable agency contributions required under section 8906 of Title 5 United States Code, to
OPM for deposit in the Employees’ Health Benefits Fund.7
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.8 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.9 The Board has recognized that, when an under withholding of health insurance

4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

6

5 C.F.R. § 890.502(a)(1).

7

Id. at § 890.502(c).

8

Id. at § 890.502(a)(1).

9

Id.

3

premiums is discovered, the entire amount is deemed an overpayment of compensation because
OWCP must pay the full premium to OPM when the error is discovered.10
ANALYSIS -- ISSUE 1
The Board finds that this case not in posture for decision. Effective July 28, 2011,
appellant’s health benefits were transferred from the employing establishment’s to OWCP’s
payroll office. Appellant was under single coverage (code 111) until he elected family coverage
(code 112) effective November 4, 2012. However, deductions were not made from his monetary
compensation until October 13, 2013. Once OWCP learned that appellant had health insurance,
but no deductions had been made for the premiums for family coverage, it advised him that he
had been paid an incorrect rate and that an overpayment was created.
Appellant does not dispute that he received an overpayment. However, he disputes the
amount of the overpayment noting family coverage was added in November 2012, not on
July 28, 2011. OWCP’s calculation of overpayment correctly notes he was paid health benefits
premiums code 111 for the period July 28, 2011 through October 13, 2013. However, it
incorrectly finds that appellant was entitled to health benefits premiums code 112 for the period
July 28, 2011 through October 13, 2013. The record establishes that he was entitled to health
benefits premiums code 112 on or after November 4, 2012. Accordingly, OWCP did not provide
a proper calculation of the overpayment amount for the period July 28, 2011 through
October 13, 2013. A recalculation on the period and amount of compensation appellant was
entitled to code 112 family health benefits is required to determine the proper amount of
overpayment.11
CONCLUSION
The Board finds that the case is not in posture for decision as OWCP improperly
determined the period and amount of compensation appellant was entitled to code 112 family
health benefits. Accordingly, the amount of overpayment cannot be determined and the issues
pertaining to waiver and recovery from continuing compensation benefits are premature.

10

See James Lloyd Otte, 48 ECAB 334 (1997); Marie D. Sinnett, 40 ECAB 1009 (1989); John E. Rowland, 39
ECAB 1377 (1988); 5 C.F.R. § 890.502.
11

In light of the fact the amount of overpayment cannot be determined, the issues pertaining to waiver and
repayment of compensation is premature.

4

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2014 decision of the Office of
Workers’ Compensation Programs is vacated and remanded for further instructions consistent
with this decision.
Issued: February 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

